PER, CURIAM.
Affirmed. See Joyner v. State, 988 So.2d 670, 672-73 (Fla. 3d DCA 2008) (holding that a stipulation in a plea agreement for jail credit from a specific date waives any claim to credit for prior time served); Hines v. State, 906 So.2d 1137, 1138 (Fla. 3d DCA 2005) (“A review of the plea colloquy reflects that the defendant waived credit for time served prior to December 24, 2002 when he specifically agreed to a forty-eight month prison sentence with credit for time served from December 24, 2002. As the defendant clearly waived any additional gain time as a condition to his negotiated plea and he .was awarded the forty-six days he served from .December 24, 2002 to February 26, 2003, he received all the credit for time served for which he was entitled pursuant to his negotiated plea”).